                                                          Case 2:19-cv-04340-GMS Document 1 Filed 06/03/19 Page 1 of 8




                                                   1    Isaac P. Hernandez (SBN 025537)
                                                        Hernandez Law Firm, PLC
                                                   2    5330 N. 12th Street
                                                   3    Phoenix, Arizona 85014
                                                        Tel: 602.753.2933
                                                   4    Fax: 855.592.5876
                                                   5    Email: isaac@hdezlawfirm.com
                                                   6
                                                        Attorney for Plaintiff Victoria Terrazas
                                                   7
                                                                         IN THE UNITED STATES DISTRICT COURT
                                                   8                             DISTRICT OF ARIZONA
                                                   9
                                                         Victoria Terrazas,
                                                   10                                                Case No. _______________
                                                   11                            Plaintiff,
                                                   12
Hernandez Law Firm, PLC




                                                                       vs.
                          Phoenix, Arizona 85014




                                                   13                                                COMPLAINT
                             5330 N. 12th St.

                              602.753.2933




                                                         Carla Vista Sober Living LLC.,
                                                   14    Gonzalo Ardavin, Alisa Ardavin, and
                                                   15    Tom Fay,
                                                   16
                                                                                 Defendants.
                                                   17

                                                   18          COMES NOW Plaintiff Victoria Terrazas (“Plaintiff”) in support of her
                                                   19   Complaint against Defendants Carla Vista Sober Living LLC, Gonzalo Ardavin,
                                                   20   Alisa Ardavin, Tom Fay (collectively “Defendants”), hereby alleges as follows:
                                                   21                                  NATURE OF THE ACTION
                                                   22          1.     Plaintiff brings this action to recover unpaid compensation and other
                                                   23   appropriate relief from Defendants pursuant to the Fair Labor Standards Act
                                                   24   (“FLSA”), 29 U.S.C. §201, et seq., and the Arizona Minimum Wage Act (“AMWA”),
                                                   25   A.R.S. §23-362, et seq. Plaintiff contends that Defendants failed to compensate
                                                   26   Plaintiff for all hours of work and failed to compensate Plaintiff the overtime rate for
                                                   27   certain time periods in which she worked more than forty hours in a workweek,
                                                   28   thereby depriving Plaintiff of compensation to which she was entitled. Plaintiff seeks
                                                          Case 2:19-cv-04340-GMS Document 1 Filed 06/03/19 Page 2 of 8




                                                   1    backpay for nonpayment and underpayment of wages and overtime, liquidated
                                                   2    damages, attorney’s fees and costs, and other relief available under the FLSA,
                                                   3    AMWA, and any other applicable law.
                                                   4                                 JURISDICTION AND VENUE
                                                   5          2.     Jurisdiction over Plaintiff’s federal law claims is conferred on this
                                                   6    Court pursuant to 28 U.S.C. §1331 and 29 U.S.C. §216(b).
                                                   7          3.     Jurisdiction over Plaintiff’s state law claims is conferred on this Court
                                                   8    pursuant to 28 U.S.C. §1367.
                                                   9          4.     Venue is proper in this Court pursuant to 28 U.S.C. §1391, because the
                                                   10   acts, events, or omissions giving rise to Plaintiff’s claims occurred in whole, or in
                                                   11   part, in Maricopa County, Arizona.
                                                   12                                        PARTIES
Hernandez Law Firm, PLC
                          Phoenix, Arizona 85014




                                                   13         5.     Plaintiff has at all times relevant to this matter been a resident of
                             5330 N. 12th St.

                              602.753.2933




                                                   14   Maricopa County, Arizona.
                                                   15         6.     Defendant Carla Vista Sober Living LLC (“Carla Vista”) is a
                                                   16   corporation that operates treatment facilities and/or group homes in Arizona,
                                                   17   Colorado, Nebraska, Nevada, Missouri, and Texas.
                                                   18         7.     At all times relevant to this matter Defendant Gonzalo Ardavin was a
                                                   19   Managing Member of Carla Vista and a resident of Maricopa County, Arizona.
                                                   20         8.     At all times relevant to this matter Defendant Alisa Ardavin was a
                                                   21   Managing Member of Carla Vista and a resident of Maricopa County, Arizona.
                                                   22         9.      At all times relevant to this matter Defendant Tom Fay was a
                                                   23   Managing Member of Carla Vista and a resident of Maricopa County, Arizona.
                                                   24         10.    Defendants are employers subject to and pursuant to the FLSA and
                                                   25   AMWA.
                                                   26                             FACTUAL BACKGROUND
                                                   27         11.    Plaintiff began her employment in or around June 2017 as a House
                                                   28   Manager at a group home in Maricopa County, and left her employment with


                                                                                                 -2-
                                                          Case 2:19-cv-04340-GMS Document 1 Filed 06/03/19 Page 3 of 8




                                                   1    Defendants around February 2018.
                                                   2           12.    Throughout her employment with Defendants Plaintiff maintained the
                                                   3    same schedule, which consisted of alternating work week that alternated between
                                                   4    working three consecutive 24 hour shifts one week (a total of 72 work hours for the
                                                   5    week), and four consecutive 24 hours shifts (a total of 96 hours for the week) the
                                                   6    following week.
                                                   7           13.    Throughout her employment Plaintiff received a total of $500 each
                                                   8    work week, regardless of how many hours she worked each week.
                                                   9           14.    For each 72 hour or 96 hour work period Plaintiff worked, she was
                                                   10   required to reside and live in the home.
                                                   11          15.    For each 72 hour or 96 hour work period Plaintiff worked, she was
                                                   12   responsible for managing the home and most, if not all, the services provided to
Hernandez Law Firm, PLC
                          Phoenix, Arizona 85014




                                                   13   patient/residents in the home.
                             5330 N. 12th St.

                              602.753.2933




                                                   14          16.    For each 72 hour or 96 hour work period Plaintiff worked, she was
                                                   15   required to be “on-call” day and night, in order to address and respond to any calls
                                                   16   from supervisors or managers, and address any concern related to services provided
                                                   17   to patients/residents.
                                                   18          17.    Although Plaintiff was allowed to sleep in the home where she was
                                                   19   assigned during evening and late night hours, she was required to regularly check on
                                                   20   the patient/residents in the home throughout each night.
                                                   21          18.    For each 72 hour or 96 hour work period Plaintiff worked, she was
                                                   22   required to bring her own meals and supplies for personal hygiene.
                                                   23          19.    Upon information and belief, Defendants knew or should have known
                                                   24   that Plaintiff and other employees were not receiving applicable state or federal
                                                   25   minimum wages for certain work time.
                                                   26          20.    Upon information and belief, Defendants knew that Plaintiff and other
                                                   27   employees were not receiving the corresponding overtime rate when they worked
                                                   28   more than 40 hours in a work week.


                                                                                                   -3-
                                                          Case 2:19-cv-04340-GMS Document 1 Filed 06/03/19 Page 4 of 8




                                                   1           21.    Prior to and during the applicable statutory period Defendants
                                                   2    implemented policies and practices that Defendants knew or should have known
                                                   3    would prohibit and/or discourage employees from receiving state or federal minimum
                                                   4    wages and overtime.
                                                   5           22.    Prior to and during the applicable statutory period Defendants
                                                   6    knowingly and intentionally failed to take any action to prohibit or monitor the
                                                   7    accrual of unpaid wages and overtime.
                                                   8                               FIRST CAUSE OF ACTION
                                                   9                                 (FLSA-Unpaid Overtime)
                                                   10          23.    Plaintiff incorporates by reference the preceding paragraphs of this
                                                   11   Complaint as if specifically set forth herein.
                                                   12          24.    By failing to pay Plaintiff one-and-one-half times her regular hourly
Hernandez Law Firm, PLC
                          Phoenix, Arizona 85014




                                                   13   rate for all hours worked in excess of 40 hours per work week, Defendants violated
                             5330 N. 12th St.

                              602.753.2933




                                                   14   her rights under the FLSA, including but not limited to 29 U.S.C. §207.
                                                   15          25.    Defendants’ failure to pay Plaintiff one-and-a-half times her regular
                                                   16   hourly rate for all hours worked in excess of 40 hours per work week was knowing,
                                                   17   willful, and in reckless disregard of her rights under the FLSA.
                                                   18                             SECOND CAUSE OF ACTION
                                                   19                                (FLSA-Minimum Wages)
                                                   20          26.    Plaintiff incorporates by reference the preceding paragraphs of this
                                                   21   Complaint as if specifically set forth herein.
                                                   22          27.    By failing to pay Plaintiff at all for certain hours of work, Defendants
                                                   23   violated her rights under the FLSA, including but not limited to, 29 U.S.C. §206.
                                                   24          28.    Defendants’ failure to pay Plaintiff for all hours of work was knowing,
                                                   25   willful, and in reckless disregard of her rights under the FLSA.
                                                   26                              THIRD CAUSE OF ACTION
                                                   27                               (AMWA-Minimum Wages)
                                                   28          29.    Plaintiff incorporates by reference the preceding paragraphs of this


                                                                                                   -4-
                                                          Case 2:19-cv-04340-GMS Document 1 Filed 06/03/19 Page 5 of 8




                                                   1    Complaint as if specifically set forth herein.
                                                   2           30.    By failing to pay Plaintiff at all for certain hours of work, Defendants
                                                   3    violated her rights under the AMWA, including but not limited to, A.R.S. §23-363.
                                                   4           31.    Defendants’ failure to pay Plaintiff for all hours of work was knowing,
                                                   5    willful, and in reckless disregard of her rights under the AMWA.
                                                   6           WHEREFORE, Plaintiff prays for relief against Defendants, jointly and
                                                   7    severally, as follows:
                                                   8           A.     Declare that Defendants violated the FLSA and AMWA by failing to
                                                   9                  pay Plaintiff for all hours of work;
                                                   10          B.     Declare that Defendants violated the FLSA by failing to pay Plaintiff
                                                   11                 one-and-a-half times her regularly hourly rate for all hours worked in
                                                   12                 excess of 40 hours per work week;
Hernandez Law Firm, PLC
                          Phoenix, Arizona 85014




                                                   13          C.     Award Plaintiff payment for all unpaid wages and overtime;
                             5330 N. 12th St.

                              602.753.2933




                                                   14          D.     Award Plaintiff liquidated damages in an amount equal to her unpaid
                                                   15                 wages and overtime;
                                                   16          F.     Order Defendants to pay reasonable attorney’s fees and costs pursuant
                                                   17                 to 29 U.S.C. §216(b), A.R.S. § 12-341.01, and/or A.R.S. §23-364;
                                                   18          G.     Order Defendants to pay pre-judgment interest on all amounts for
                                                   19                 which pre-judgment interest is legally allowable, at the highest lawful
                                                   20                 rate;
                                                   21          H.     Order Defendants to pay post-judgment interest at the highest lawful
                                                   22                 rate for all amounts, including attorney fees, awarded against
                                                   23                 Defendant; and
                                                   24          I.     Order all other relief, whether legal, equitable or injunctive, as may be
                                                   25                 necessitated to effectuate full relief to Plaintiff.
                                                   26                                       JURY DEMAND
                                                   27          Plaintiff requests a jury trial.
                                                   28



                                                                                                    -5-
                                                        Case 2:19-cv-04340-GMS Document 1 Filed 06/03/19 Page 6 of 8




                                                   1       Respectfully submitted this 3rd day of June 2019.
                                                   2                                        Hernandez Law Firm, PLC
                                                   3

                                                   4                                        By: /s/ Isaac P. Hernandez
                                                                                                Isaac P. Hernandez
                                                   5                                            Attorney for Plaintiff
                                                   6

                                                   7

                                                   8

                                                   9

                                                   10

                                                   11

                                                   12
Hernandez Law Firm, PLC
                          Phoenix, Arizona 85014




                                                   13
                             5330 N. 12th St.

                              602.753.2933




                                                   14

                                                   15

                                                   16

                                                   17

                                                   18

                                                   19

                                                   20

                                                   21

                                                   22

                                                   23

                                                   24

                                                   25

                                                   26

                                                   27

                                                   28



                                                                                            -6-
                                      UNITED STATES
                                Case 2:19-cv-04340-GMS     DISTRICT
                                                       Document            COURT
                                                                1 Filed 06/03/19 Page 7 of 8
                                                DISTRICT OF ARIZONA


                                            Civil Cover Sheet
This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September
1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information
contained herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is
authorized for use only in the District of Arizona.

  The completed cover sheet must be printed directly to PDF and filed as an attachment to
                          the Complaint or Notice of Removal.

                                                                                  Carla Vista Sober Living LLC ;
 Plaintiff(s): Victoria Terrazas                                    Defendant(s): Gonzalo Ardavin ; Alisa Ardavin ;
                                                                                  Tom Fay
County of Residence: Maricopa                                       County of Residence: Maricopa
County Where Claim For Relief Arose: Maricopa


Plaintiff's Atty(s):                                                Defendant's Atty(s):
Isaac Pasaret Hernandez , Attorney
Hernandez Law Firm PLC
5330 N. 12th Street
Phoenix, Arizona 85029
602-753-2933



II. Basis of Jurisdiction:              3. Federal Question (U.S. not a party)

III. Citizenship of Principal
Parties (Diversity Cases Only)
                          Plaintiff:- N/A
                       Defendant:- N/A

IV. Origin :                            1. Original Proceeding

V. Nature of Suit:                      710 Fair Labor Standards Act

VI.Cause of Action:                     29 U.S.C. §201, et seq.; unpaid wages and overtime

VII. Requested in Complaint
                   Class Action: No
                Dollar Demand:
                  Jury Demand: Yes
                           Case 2:19-cv-04340-GMS       Document 1 Filed 06/03/19 Page 8 of 8
VIII. This case is not related to another case.

Signature: Isaac P. Hernandez

       Date: 06/03/19

If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your
browser and change it. Once correct, save this form as a PDF and include it as an attachment to your case opening documents.

Revised: 01/2014
